               Case 16-10790-LSS              Doc 2142        Filed 01/25/20         Page 1 of 26




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:
                                                             Chapter 11
Abeinsa Holding, Inc., et al.,1
                                                             Case No. 16-10790 (LSS)
           Reorganizing and Liquidating
           Debtors.                                          (Jointly Administered)

                                                             Obj. Deadline: February 12, 2020 at 4:00 p.m. (ET)
                                                             Hearing Date: February 19, 2020 at 10:00 a.m. (ET)

        MOTION OF THE RESPONSIBLE PERSON FOR AUTHORITY TO MAKE
    FIRST INTERIM DISTRIBUTION UNDER EPC REORGANIZING DEBTORS’ PLAN

    THE EXHIBITS TO THIS MOTION SET OUT CLAIMS SCHEDULED OR FILED
    AGAINST THE EPC REORGANIZING DEBTORS. CREDITORS ARE ENCOURAGED
    TO REVIEW THE EXHIBITS THAT PROPOSE AMOUNTS TO BE PAID TO
    ALLOWED CREDITORS IN ACCORDANCE WITH A CONFIRMED PLAN. ANY
    CREDITOR THAT BELIEVES ITS PROPOSED TREATMENT IS INACCURATE IS
    ENCOURAGED TO CONTACT UNDERSIGNED COUNSEL OR SUBMIT AN
    OBJECTION BY THE OBJECTION DEADLINE.



         Jeffrey Bland, in his dual capacities as Responsible Person (the “Responsible Person”)

and Disbursing Agent (“Disbursing Agent”), under Debtors Modified First Amended Plans of

Reorganization and Liquidation [D.I. 1033] (the “Plan”),2 by and through his undersigned

counsel, DLA Piper LLP (US), submits this Motion to the Court for entry of an order that

authorizes the Responsible Person to make an interim distribution to the EPC Reorganizing




1
          The Reorganized Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s
federal tax identification number, are as follows: Abeinsa Holding Inc. (9489) and Abengoa Solar, LLC (6696). The
Liquidating Debtors in these chapter 11 cases, together with the last four digits of each Liquidating Debtor’s federal
tax identification number, are as follows: Inabensa USA, LLC (2747); and Abengoa Bioenergy Holdco, Inc. (8864).
2
        Undefined, capitalized terms in this Motion have the meaning given to them in the Plan. A copy of the
Plan and Confirmation Order are attached hereto as Exhibit A.
               Case 16-10790-LSS               Doc 2142         Filed 01/25/20        Page 2 of 26




Debtors’3 creditors. The Responsible Person respectfully submits the following in support of this

Motion:

                                       JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this contested matter under 28 U.S.C. § 1334.

The Plan has specific retention of jurisdiction provisions to address the issues raised in this

motion – namely, the Plan provides that the Court retained jurisdiction, relevant here, (i) to

ensure that Distributions to Holders of Allowed Claims are accomplished under the provisions of

the Plan; and (ii) to enter such order as may be necessary or appropriate to implement or

consummate the Plan. See Plan, Art. X.4 & 6.

         2.       This contested matter is a core proceeding under 28 U.S.C. § 157. See generally

11 U.S.C. §§ 157(b)(2)(A) & 157(b)(2)(O). The Responsible Person consents to this Court’s

entry of a final order with respect to this Motion irrespective of whether or not the matter is

determined to be a core matter. Venue is also proper with respect to this contested matter in this

district under 28 U.S.C. § 1409.

                                        FACTUAL BACKGROUND4

A.       These Delaware Cases in the Context of Abengoa S.A.’s Global Restructuring.

         3.       On November 25, 2015, Abengoa, S.A. (“Abengoa” or the “company”), a global

company that builds large green energy projects like solar power and bioenergy plants, filed a

3
        Under the Plan, the EPC Reorganizing Debtors are: Abener Teyma Mojave General Partnership; Abener
North American Construction, LP; Abeinsa Abener Teyma General Partnership; Teyma Construction USA, LLC;
Teyma USA & Abener Engineering and Construction Services General Partnership; Abeinsa EPC LLC; Abeinsa
Holding, Inc.; Abener Teyma Hugoton General Partnership; Abener Bioenergy New Technologies, LLC; Abener
Construction Services, LLC; Abengoa US holding, LLC; Abengoa US, LLC; and Abengoa US Operations, LLC
(now known legally as Abengoa North America, LLC).
4
        This factual background is intended as a summary to set the context in which the Responsible Person, as
Disbursing Agent, is proposing the Interim Distribution, as defined herein. For the Debtors’ history, their affiliation
with Abengoa, the pre-petition operations and capital structure, and the various aspects of this case please refer to
the Debtors’ Disclosure Statement Pursuant to Section 1125 of the Bankruptcy Code [D.I. 748] (“Disclosure
Statement”).



                                                          -2-
                Case 16-10790-LSS             Doc 2142         Filed 01/25/20       Page 3 of 26




notice of its intent to restructure under a then-newly enacted Spanish insolvency law. This

started a multi-year process of Abengoa reshaping its businesses and capital structure. At the

time of the filing, Abengoa’s businesses were aligned by division, with focuses on solar energy,

bioenergy, water, and engineering, procurement, and construction (“EPC”). The company had

global operations and its decision to pursue a pre-insolvency workout in Spain had ripple effects

around the globe, leading to a number of insolvency proceedings throughout the world, including

in Peru, Mexico, and the United States, where creditors commenced involuntary cases against the

bioenergy group of companies, leading to separate chapter 11 cases in St. Louis, Missouri and

Wichita, Kansas (both of which resulted in confirmed plans of liquidation).5

          4.      While not all of Abengoa’s US companies filed bankruptcy most of the Solar and

EPC companies and a second generation of bioenergy companies did file cases as the various

Debtors here in Delaware, with the voluntary bankruptcy cases filed between March 29, 2016

and June 12, 2016. Abengoa also filed a chapter 15 case in this district around the same time as

coordination within the corporate group was an important part of the process.6 Ultimately,

Abengoa was the proponent of the Plan, making a multi-million dollar new value contribution

that enabled the Plan to be confirmed and allowed for portions of the Debtors’ businesses to be

restructured and emerge from chapter 11. Other parts of Abengoa’s businesses were liquidated

as no longer necessary to Abengoa’s businesses or not material to the revised capital structure,

resulting in liquidation plan for some of the Debtors in these cases.




5
        See In re Abengoa Bioenergy US Holding, LLC, Case No. 16-41161-659; pending in the United States
Bankruptcy Court for the Eastern District of Missouri (Eastern Division) and In re Abengoa Bioenergy Biomass of
Kansas, LLC, Case No. 16-10446; pending in the United States Bankruptcy Court for the District of Kansas.
6
          See In re Abengoa S.A., Case No. 16-10754 (LSS); which was filed in this district but has since been
closed.



                                                         -3-
              Case 16-10790-LSS          Doc 2142        Filed 01/25/20     Page 4 of 26




B.      The Claim and Plan Voting Process in Delaware.

        5.      As part of these cases, there was an effort to coordinate the timing and processes

of the various Abengoa proceedings. Indeed, as part of its chapter 15 case, Abengoa first

obtained recognition of a standstill agreement to ensure the agreements of various financial

obligations, like bank and bond debt with a so-called “debt perimeter,” abided by that standstill

agreement within the United States. The Debtors then moved for a deadline for creditors to file

proofs of claims in these cases and the Court entered an order setting September 26, 2016 as a

general bar date (and set November 7, 2016 as the governmental unit bar date) and establishing

October 17, 2016 as an administrative claims bar date (the Confirmation Order later provided a

further date for claims that arose between this date and the effective date of the Plan). See Order

Establishing Deadlines and Procedures for Filing Proofs of Claim and Approving the Form and

Manner of Notice Thereof [D.I. 443] (the “Bar Date Order”). There were thousands of claims

filed against the many Debtor estates in these cases. Many creditors filed similar claims against

a number of separate debtors. Like many orders establishing deadlines for Proofs of Claims,

persons or entities whose claims were on the Debtors’ Schedule F and not described as disputed,

contingent, or unliquidated, were not obligated to file a claim. Id. at 4. For those scheduled

creditors that did file a proof of claim, that claim supersedes the amounts on the schedules. See

Bankruptcy Rule 3003(c)(4).

        6.      The EPC Reorganizing Debtors then proposed that this Court authorize the

Debtors that would become the EPC Reorganizing Debtors authority to enter into the Master

Restructuring Agreement proposed by Abengoa in the Spanish Proceedings so that those US

Debtors could, among other things, provide various guarantees thereunder.7                  The Master


7
        See Order Approving Debtors’ Motion for Authority to Enter Into Master Restructuring Agreement and
Related Power of Attorney [D.I. 679].



                                                   -4-
            Case 16-10790-LSS         Doc 2142       Filed 01/25/20   Page 5 of 26




Restructuring Agreement, which was an agreement among various companies affiliated with

Abengoa and its creditors for resolution of their debt claims, provided that Abengoa would

reorganize and that reorganization would include certain “Go Forward Chapter 11 Companies,”

which would have their debts restructured under the proposed chapter 11 Plan subject to the rules

and regulations governing US chapter 11 proceedings. See Disclosure Statement at 28. The

Disclosure Statement also advised Creditors that their claims against those Go-Forward

Companies would be implemented by the Plan. Id. at 30 (“Regarding the United States, the

Master Restructuring Agreement provides in sub-clause 7.1.1(a) that with respect to the Go

Forward Chapter 11 Companies, the relevant terms of the Master Restructuring Agreement,

including applying the Standard Restructuring Terms to all Non-Consenting Creditors with

respect to their Non-Spanish Debt to be restructured, will be implemented pursuant to the

Plan.”) (emphasis added). The Plan contained an appropriate implementation provision in

Article IV.A:

        The Plan is sponsored by the Parent and is part of an integrated global
        restructuring (the “Global Restructuring”) in which the Parent has negotiated
        with certain Holders of Affected Debt and Non-Spanish Debt to be
        Restructured and others for the compromise of their claims in exchange for the
        treatment provided to them and others under the Master Restructuring
        Agreement, namely, either the Standard Restructuring Terms, which is the
        treatment afforded to the Holders of MRA Affected Debt Claims and Holders
        of Intercompany Claims by Non-Debtor Affiliates under this Plan, or the
        Alternative Restructuring Terms, which the Existing Creditors may elect
        outside of and in addition to the provisions of this Plan. As a matter of private
        contract law, Existing Creditors may accede to the Master Restructuring
        Agreement and elect the Alternative Restructuring Terms or the Standard
        Restructuring Terms. This Plan has not proposed and does not provide the
        Alternative Restructuring Terms; rather, as a means of implementing the
        Global Restructuring, the Go Forward Chapter 11 Companies will provide the
        Replacement Guarantees.

       7.       The Plan thus proposed that Creditors of the EPC Reorganizing Debtors’ Plan

defined as “MRA Affected Debt Claims” could elect defined “Alternative Restructuring Terms”



                                               -5-
               Case 16-10790-LSS             Doc 2142        Filed 01/25/20       Page 6 of 26




under the Master Restructuring Agreement and receive a combination of debt and equity in

exchange for those MRA Affected Debt Claims, which debt would be guaranteed by the EPC

Reorganizing Debtors, or those Holders could opt out of that treatment and instead elect to

receive the described “Standard Restructuring Terms,” which in general terms, resulted in their

MRA Affected Debt Claims being written down to three percent of their face amount to be paid

in ten years without interest. The Disclosure Statement described all of this in detail and even

identified those creditors that filed claims in these cases that were listed as creditors under the

Master Restructuring Agreement. Id. at 29.8 Indeed, as a result of this approach, the Debtors

engaged with several creditors regarding their right to elect to accede to the Master Restructuring

Agreement and whether as a result they would have an Allowed Claim against the EPC

Reorganizing Debtors.         This led to a variety of negotiated outcomes, all approved in the

Confirmation Order. See, e.g., Confirmation Order at 36-37 (providing creditor Liberty/Zurich

with a $200 million claim under the Master Restructuring Agreement and that Liberty/Zurich

would accede to the MRA with respect to that claim and granting Liberty/Zurich claims against

the EPC Reorganizing Debtors but also giving RLI an allowed claim against the EPC

Reorganizing Debtors and reserving creditor RLI’s rights not to accede to the Master

Restructuring Agreement so it could challenge the Master Restructuring Agreement in Spain).

        8.       The Debtors then proposed voting on the Plan according to the classes into which

each claim would be classified, with creditors voting under the EPC Plan in Class 3 if they held

an MRA Affected Debt Claim or a US Debt Claim (the “MRA Voting Classes”) and creditors


8
         This section of the Disclosure Statement identifying those Creditors by name that were subject to Master
Restructuring Agreement, most of whom have been included in Class 3A for purposes of the proposed distribution.
Those specific creditors provided on page 29 of the Disclosure Statement are: Liberty Mutual Insurance Company,
Zurich American Insurance Company, Banco Finantia, S.A., Bank of America, N.A., HSBC Bank Plc, Spain
Branch, Royal Bank of Scotland, Nationwide Mutual Insurance Company, RLI Insurance Company, Societe
Generale, Sucursal en Espana, Caixa Bank, and Banco Popular España.



                                                       -6-
               Case 16-10790-LSS            Doc 2142         Filed 01/25/20      Page 7 of 26




voting in Class 4 or 5 if they held a General Unsecured Claim or a Litigation Claim. There was

also a Class 6 for Debt Bonding Claims, which consisted of companies that had provided surety

bonds to many of the Debtors. These claims in Class 6 were allocated a special fund to be

distributed to them based on various conditions and which amounts have now been distributed to

satisfy Class 6.

        9.       Regarding the MRA Voting Classes, the Debtors’ solicitation agent, coordinated

the distribution of solicitation materials to noteholders based on common procedures for serving

public debt securities, which included providing court approved master ballots to brokers within

the securities trading industry who then collected votes from the beneficial owners.9                       The

Debtors’ solicitation agent received thirteen master ballots that reflected votes on account of

public securities in excess of $3.6 billion but those master ballots do not reveal the identity of the

voting creditor, but only the security held by the brokers on account of which the vote was cast.

        10.      Ultimately, the voting on the Plan reflected that the creditors had accepted it and

the Court found, after an evidentiary hearing at which objections were presented, that the Plan

satisfied the requirements of the Bankruptcy Code. See In re Abeinsa Holding, Inc., 562 B.R.

265 (Bankr. D. Del. 2016). The Court entered an Order Confirming Debtors’ Modified First

Amended Plans of Reorganization and Liquidation [D.I. 1042] on December 15, 2016. During

this time and continuing post-confirmation, Lucid Issuer Services Limited, which was acting as

tabulation agent under the Master Restructuring Agreement, certified to Abengoa that

€4,016,400,790 in aggregate amount of Notes representing 96.34% of then outstanding Notes

had acceded to the Master Restructuring Agreement.



9
         See Supplemental Declaration of Christina Pullo of Prime Clerk LLC Regarding the Solicitation of Votes
and Tabulation of Ballots Case on the debtors Modified First Amended Plans of Reorganization and Liquidation
[D.I. 981] at ¶ 6.



                                                       -7-
             Case 16-10790-LSS       Doc 2142       Filed 01/25/20   Page 8 of 26




C.     The Delaware Plans Restructure Abengoa’s US Businesses.

       11.    The Plan acted as a motion for substantive consolidation with respect to the EPC

Reorganizing Debtors. See Plan, Art. IV.HH. As stated by the Court in its Memorandum

Opinion confirming the Plan, one consequence of substantive consolidation is that “claims of

creditors against separate debtors morph to claims against the consolidated survivor.” In re

Abeinsa Holding, Inc., 562 B.R. at 279. This substantive consolidation was based on “a careful

analysis of ownership, operational entanglements, and creditor expectations based on their pre-

petition dealings with the Debtors’ groups.” Id. at 281. The Plan thus consolidated all the

estates into the liquidation of two groups of Debtors and for the reorganization of two other

groups of Debtors. As of the Effective Date, the Debtors’ cases were substantively consolidated

for all purposes under the following cases: (i) Abeinsa Holding Inc., for the EPC Reorganizing

Debtors, (ii) Abengoa Solar, LLC, for the Solar Reorganizing Debtor, (iii) Inabensa USA, LLC,

for the EPC Liquidating Debtors, and (iv) Abengoa Bioenergy Holdco, Inc. for the Bioenergy

and Maple Liquidating Debtors. Relevant here, the EPC Reorganizing Debtors is the group of

Debtors on whose behalf the Responsible Person moves to obtain certain classification and

treatment of each proof of claim filed in these cases so that the EPC Reorganizing Debtors can

make an initial distribution to Creditors as it has been almost three years since the Effective

Date. This Motion seeks no relief with respect to the Solar Reorganizing Debtors, which is also

administered by the Responsible Person and for which most distributions have already been

made. The Motion also seeks no relief with respect to the EPC Liquidating Debtors or the

Bioenergy and Maple Liquidating Debtors, which are administered by Drivetrain, LLC, as a

liquidation trustee under separate trust agreements. Drivetrain, LLC, is also the Litigation




                                              -8-
               Case 16-10790-LSS             Doc 2142         Filed 01/25/20       Page 9 of 26




Trustee (the “Litigation Trustee”) under a Litigation Trust Agreement between the EPC

Reorganizing Debtors and the Litigation Trustee, dated as of the Effective Date.

        12.      Under the Plan, all of the assets of the EPC Reorganizing Debtors’ Estates vested

in the EPC Reorganizing Debtors, excepting only specified limited causes of action that vested in

the Litigation Trust. Plan, Art. IV.L. The Plan delegated the limited role of administering these

Litigation Trust Causes of Action and the proofs of claims associated with them (defined in the

Plan as “Retained Claims”) to the Litigation Trustee.10 Administration of all other proofs of

claims related to the EPC Reorganizing Debtors was placed within the purview of the

Responsible Person. Id., Art. IV.R.1(vi) (“in the Responsible Person’s reasonable business

judgment, to reconcile and object to Claims . . . and manage, control, prosecute and/or settle on

behalf of the Estates objections to claims . . ..”).

        13.      Accordingly, as of the Effective Date, each EPC Reorganizing Debtors retained

their assets and each was authorized to “operate its business and may use, acquire, or dispose of

property and compromise or settle any Claims, Equity Interests, or Causes of Action without

supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy

Code or Bankruptcy Rules.” Id. The Plan then provides that the Responsible Person would

represent the EPC Reorganizing Debtors. Id., Art. IV.B. The Plan also granted the Responsible

Person the power to act on behalf of the EPC Reorganized Debtors without supervision of the

Bankruptcy Court because “[t]he Plan further provides that the EPC Reorganized Debtors shall

have unlimited rights, powers, and duties, among other things, in the Responsible Person’s

reasonable business judgment, to investigate, prosecute, settle, liquidate, dispose of, or abandon




10
       A list of the Litigation Trust Causes of Action were provided as a Schedule 1 to the Litigation Trust
Agreement, filed as Exhibit A-1 to Notice of Filing of Trust Agreements [D.I. 1254].



                                                        -9-
              Case 16-10790-LSS             Doc 2142          Filed 01/25/20       Page 10 of 26




the Reorganized Debtor’s assets.”11 Included within the Responsible Person’s power are the

right to distribute the Reorganizing Debtors’ assets as Disbursing Agent. Id., Art. IV.R(ii), (vi)

& (VIII); id., Art. IV.F.1.

        14.      The Plan provides that the costs and expenses of the Responsible Person shall be

paid from the applicable Reorganizing Debtors. Id., Art. IV.W. The Responsible Person is also

entitled to be paid reasonable compensation and reimbursement of expenses for performing of its

duties after the Effective Date.           Id., Art. IV.R.2.       The Plan also provided that the EPC

Reorganizing Debtors shall establish and fund a reserve of $3,850,000 from Cash on hand at the

EPC Reorganizing Debtors to fund the fees and costs anticipated to be incurred following

Confirmation Date through the completion of the Responsible Person’s duties under the Plan,

which may be increased, as necessary, by the Responsible Person after the Effective Date. Id.,

Art. IV.F.5. To do so, the Responsible Person is entitled to request Controlled Funds to fund his

duties under the Plan in accordance with the procedures for requesting Controlled Funds set forth

in the Plan. See id. Art. IV.F.3. The Plan and the Litigation Trust Agreement also provided $7

million to fund the Litigation Trust’s pursuit of the Litigation Trust Causes of Action, consisting

of $3 million from Abengoa and $4 million from the EPC Reorganizing Distribution. See id.,

Art. IV.D; See also Litigation Trust Agreement, § 1.4.

        15.      The EPC Reorganizing Distribution and all proceeds therefrom must be delivered

to the Litigation Trustee. Id., Art. IV.F.3. These funds are denominated as Controlled Funds

under the Plan. Id. In order for the Responsible Person to obtain those Controlled Funds for

Distribution, the Plan requires that the Responsible Person, acting as the Disbursing Agent, make

a request to the Litigation Trustee for the transfer of Controlled Funds to the Disbursing Agent.

11
       See Memorandum Order [D.I. 1975] at 3 (holding that the Responsible Person’s reasonable business
judgment need not be explained because the Plan does not require it and the Plan must be enforced as written).



                                                       -10-
             Case 16-10790-LSS        Doc 2142         Filed 01/25/20   Page 11 of 26




Id. The Plan provides that Distributions to Holders of Claims shall be made as provided in the

Plan section on classification and treatment of claims (Articles II and III) not later than the first

full quarter ended after the Effective Date and quarterly thereafter, unless the Responsible Person

determines in the exercise of his reasonable discretion that there are not sufficient available

proceeds to fund a Distribution. Id. Art. V.B. To date, the Responsible Person has not made any

distributions as the Claim amounts were such that distribution of the available assets would have

resulted in a de minimus distribution. The Responsible Person, however, has now resolved a

substantial volume of Claims against the EPC Reorganizing Debtors through eighteen different

Omnibus Objections. As a result, an interim distribution would now be more significant and

thus justifies undertaking the process to seek approval of a distribution from the Court by this

Motion.

       16.     Article V of the Plan provides detailed procedures for Distributions, including that

the Responsible Person, as Disbursing Agent, will make all Distributions. Id., Art. V.C. The

Plan provides that the Responsible Person should retain on account of Disputed Claims “an

amount the Responsible Person reasonably estimates is necessary to fund the Pro Rata share of

such Distributions to holders of Disputed Claims if such Disputed Claims were Allowed . . . with

any Disputed Claims that are unliquidated or contingent being reserved in an amount reasonably

determined by the Responsible Person.” Id., Art. VI.A(a).

       17.     In making Distributions, the Responsible Person is empowered to take all

necessary actions to make the Distributions as may be necessary and proper or as may be

approved by this Court. Id., Art. VI.C. The Plan provides in Article VI.A(c) as follows

regarding the funds deposited into the Disputed Claims Reserve:

          If any Disputed Claim is disallowed or Allowed in an amount that is lower
          than the aggregate assets retained in Disputed Claims Reserve on account of



                                                -11-
              Case 16-10790-LSS        Doc 2142        Filed 01/25/20   Page 12 of 26




           such Disputed Claim, then within fifteen (15) days after such a determination,
           such funds in the Disputed Claims Reserve shall revest in the EPC
           Reorganizing Debtors and thereafter shall be used to pay any fees and
           expenses of the Responsible Person in accordance with this Plan with any
           balance to be distributed to other Holders of Allowed Claims in the same Class
           as part of the final Distribution to Holders of Allowed Claims in that Class.
           Such funds shall not escheat to any federal, state, or local government or other
           Entity for any reason.

The Plan then provides in Article VI.A.(d) that holders of Disputed Claims shall be paid as

follows:

           Payments on any Disputed Claim that becomes an Allowed Claim shall be
           distributed by the Responsible Person from the Disputed Claims Reserve on
           the next scheduled Distribution date after the Claim is Allowed. Distributions
           shall be made only to the extent of the aggregate distributions that the Holder
           of any such Allowed Claim would have received had such Claim been
           Allowed as of the Effective Date (less any taxes paid with respect to amounts
           held in the Disputed Claims Reserve). Distributions to each Holder of a
           Disputed Claim that has become an Allowed Claim (and to the extent that the
           Holder of the Disputed Claim has not received prior distributions on account of
           that Claim) shall be made in accordance with the provisions of the Plan.

       18.       The Record Date for a Distribution is the Voting Record Date, November 24,

2016; however, to the extent there have been transfers of claims under Bankruptcy Rule 3001

that are reflected in the claims registry maintained by Prime Clerk, the Responsible Person

requests authority to make distributions in accordance with the Claims Register as of December

31, 2019. Id.

                               THE PROPOSED DISTRIBUTION

       19.       Under the EPC Reorganizing Debtors’ Plan, there were unclassified categories of

Claims for Administrative Claims and Professional Fees incurred prior to entry of the

Confirmation Order.       All of these unclassified claims have been administered and the

Administrative Claims have been resolved as reflected on Exhibit B.                As such, those

Administrative Claims may now be paid in accordance with the Plan in the amounts on that

Exhibit B.


                                                -12-
              Case 16-10790-LSS            Doc 2142          Filed 01/25/20     Page 13 of 26




        20.       The Plan further provided for the following category of Claims would each

receive in full and final satisfaction, settlement, release, and discharge a specified treatment

summarized in the table below, unless any Holder of a specified Claim has agreed in writing to

different treatment than that proposed in the Plan:12

          Class                         Claim                     Estimated          Treatment Under
                                                                 Amount of               the Plan
                                                               Allowed Claims
                                                               not yet Satisfied

EPC Reorganizing 1           Secured Claims                           $0            Payment in full or
                                                                                    the Debtors’ assets
                                                                                    in which the Holder
                                                                                    of a Secured Claim
                                                                                    has an interest.

EPC Reorganizing 2A          Priority Tax Claims and             $828,962.10        Payment in full.
and 2B and Scheduled         Other Tax
Priority Claims

EPC Reorganizing 3A          MRA Affected Debt                        $0            Replacement
                             Claims                                                 Guarantee based on
                                                                                    the Master
                                                                                    Restructuring
                                                                                    Agreement.

EPC Reorganizing 3B          US Debt Claims                     $10,158,623.36      Pro Rata share of
                                                                                    the EPC
                                                                                    Reorganizing
                                                                                    Distribution.

EPC Reorganizing 4           General Unsecured                 $217,771,367.82      Pro Rata share of
                             Claims                                                 the EPC
                                                                                    Reorganizing
                                                                                    Distribution




12
         This summary does not modify the terms of the Plan, which terms expressly govern the treatment of each
Class of Claims. The summary is provided here to put the request for distributions sought in this Motion in the
proper context. All parties are encouraged to review the Plan attached as Exhibit A for a full description of the
treatment afforded each Class of Claims in that Plan.



                                                      -13-
               Case 16-10790-LSS             Doc 2142          Filed 01/25/20        Page 14 of 26




          Class                           Claim                     Estimated             Treatment Under
                                                                   Amount of                  the Plan
                                                                 Allowed Claims
                                                                 not yet Satisfied

EPC Reorganizing 5             Litigation Claims                   $9,691,151.08         Pro Rata share of
                                                                                         the EPC
                                                                                         Reorganizing
                                                                                         Distribution

EPC Reorganizing 6             Debt Bonding Claims                        $0             Distributions from
                                                                                         the Surety Reserve.

EPC Reorganizing 7A            Intercompany Claims By                      --            The Standard
                               Non-Debtor Affiliates                                     Restructuring
                                                                                         Terms

EPC Reorganizing 7B            Intercompany Claims By                      --            No distribution
                               Debtor Affiliates                                         under the Plan.

EPC Reorganizing 8             Equity Interests                            --            Equity Interest in
                                                                                         the EPC
                                                                                         Reorganizing
                                                                                         Debtors retained or
                                                                                         reinstated.

         21.      The Debtors have already satisfied Class 1, some of Class 2, and all of Class 6.13

Class 7A,14 Class 7B, and Class 8 are not entitled to distribution from the EPC Reorganizing

Distribution under the Plan as the Plan provides for treatment for those three classes that has

already been provided. The Responsible Person requests authority to make a distribution to the

Allowed Holders of Priority Claims in Class 2, identified on Exhibit C. The remaining Classes




13
         See Order Approving Motion of the Responsible Person to Approve Distribution of the Surety Reserve to
the Surety Reserve Beneficiaries [D.I. 2040] (approving payment of the full $6.5 million in the Surety Reserve
established under the Plan to the Surety Reserve Beneficiaries).
14
         Technically, under the Plan, the Reorganized Debtor is obligated to pay the Class 7A Claims 10 years after
the effective date without interest. These claims have not yet been paid; however, for the purpose of this distribution
motion, the creation of the obligation to pay in 10 years satisfied the pre-petition obligation.



                                                        -14-
               Case 16-10790-LSS           Doc 2142          Filed 01/25/20     Page 15 of 26




relevant to this distribution Motion are Class 3A, Class 3B, Class 4, and Class 5. Each is

discussed below.

A.      The Proposed Treatment of Class 3A and Class 3B under the Plan.

        22.      Classes 3A and 3B relate to the Master Restructuring Agreement. Class 3A

consists of MRA Affected Debt Claims against the EPC Reorganizing Debtors. Id, Art.II. The

Plan defines MRA Affected Debt Claims as Non-Spanish Debt to be Restructured and

Compromised Debt. Id., Art. I.A(96). The Plan then provides that both of these terms have the

meaning given to them in the Master Restructuring Agreement.                          Id., Art.I.A(106) and

Art.I.A(28).

        23.      The relevant portion of the definition of “Non-Spanish Debt to be Restructured”

in the Master Restructuring Agreement is “Financial Indebtedness owed by non-Spanish

Obligors as debtors and guarantors and which is listed in Part D (Non-Spanish Debt to be

Restructured) of Schedule 6 (Existing Financial Indebtedness: Obligors).”                          See Master

Restructuring Agreement at 36 (D.I. 577-1 at p. 40 of 446).15 Several Creditors in these cases

are listed on Part D of Schedule 6 to the Master Restructuring Agreement.16

        24.      The term “Compromised Debt” is defined in the Master Restructuring Agreement

to mean “Financial Indebtedness listed in Part C (Affected Debt Compromised Debt) of Schedule

6 (Existing Financial Indebtedness: Obligors), excluding any Liquidating Entity Debt.” Id. at 16

(D.I. 577-1 at p. 20 of 446). Certain publicly traded debt securities were included on Schedule 6,

Part C (xi). On account of these claims, the Debtors sent master ballots into the securities


15
         The Master Restructuring Agreement was attached as Exhibit H to the Disclosure Statement and was also
attached to the Debtors’ Motion for Authority to Enter Into Master Restructuring Agreement and Related Power of
Attorney [D.I. 577]. It is a lengthy document and thus is not attached hereto.
16
        These creditors consist of, Banco Popular Espanol, S.A., Caixabank, S.A., Bank of America, N.A., the
Royal Bank of Scotland, Bankia, S.A, Banco Finantia, SA, Banco Santander, S.A., HSBC Bank Plc, Societe
Generale, and Banco Sabadell, S.A.



                                                      -15-
              Case 16-10790-LSS             Doc 2142         Filed 01/25/20      Page 16 of 26




clearing system and the votes on the Plan that arose from these were included in the Class 3A

vote tabulation.17

        25.      Class 3A consists of Creditors that acceded to the Master Restructuring

Agreement and thus received various consideration from Abengoa thereunder, which included

Replacement Guarantees provided by the EPC Reorganizing Debtors as of the Effective Date.

Abengoa has provided the Responsible Person with its records of those parties that acceded to

the Master Restructuring Agreement listed as Creditors in these cases. Based on his review of

the Master Restructuring Agreement, the records provided by Abengoa of accession, and the

voting and tabulation materials provided by Prime Clerk in its capacity as solicitation agent, the

Responsible Person submits that those Creditors holding claims filed by an Indenture Trustee or

Fiscal Agent identified on Exhibit D as well as those Creditors on Exhibits E and Exhibits F

constitute MRA Affected Debt Creditors. These creditors are either listed on the Schedule 6,

Part D to the Master Restructuring Agreement or are part of the Schedule 6, Part C (e.g., Existing

Notes) claims filed by Indenture Trustees of fixed-income securities the Holders of which

elected in writing to receive the Alternative Restructuring Terms. Based on the Plan and those

written accession agreements, Holders of Class 3A Claims are not entitled to any further

consideration from the EPC Reorganizing Debtors in their cases as those Holders have been

satisfied under the Plan and the Master Restructuring Agreement.                      Indeed, the Disclosure

Statement indicated that the Estimated Total of Claims in this Class 3A was $6.86 billion and

that these Creditors would receive a Replacement Guarantee. See Disclosure Statement at 12.

17
         See Disclosure Statement at 6 (stating that “Holders of Claims in Class 3A (EPC Reorganizing Debtors
MRA Affected Debt Claims) will receive a beneficial ballot from its Voting Nominee (as defined in the Solicitation
Procedures Order [attached as Exhibit B to the Disclosure Statement]) separately and on or about the Voting Record
Date.”); see also Supplemental Declaration of Christina Pullo of Prime Clerk LLC Regarding the Solicitation of
Votes and Tabulation of Ballots Cast on the Debtors’ Modified First Amended Plans of Reorganization and
Liquidation [D.I. 981] at Ex. A (reporting voting of about $5.225 billion on Class 3A in the EPC Reorganizing
Debtors Plan).



                                                      -16-
               Case 16-10790-LSS             Doc 2142          Filed 01/25/20       Page 17 of 26




         26.      Several Deutsche Bank entities filed a number of proofs of Claims, as either

Indenture Trustee or Fiscal Agent. Each of these claims relates to a specific debt issuance as

identified on Exhibit E. These Claims belong in either Class 3A or Class 3B depending on

whether or not holders of the Existing Notes acceded to the Master Restructuring Agreement. To

determine those Claims that should be designated in Class 3B, the Responsible Person sought

from Abengoa information indicating which Holders of Exiting Notes elected Standard

Restructuring Terms and should be in Class 3B. Abengoa provided the Responsible Person with

information related to ten different issuances of Existing Notes demonstrating that €165,904,917

in Euro-denominated Existing Notes and $124,105,709 in dollar-denominated Existing Notes

electing Standard Restructuring Treatment under the Master Restructuring Agreement. When

that amount is written down to 3% (e.g., given the Standard Restructuring Terms), the remaining

dollar total of those Existing Note claims that should be should be classified in Class 3B under

the Plan totals $10,158,623.36.18 The Holders’ elections to receive the Standard Restructuring

Terms under the Master Restructuring Agreement were made through the clearing systems in the

process established by the Master Restructuring Agreement. Consequently, the Responsible

Person does not know which specific creditors are Class 3B Creditors. Notwithstanding the

foregoing, the Responsible Person proposes to make a distribution to the Indenture Trustee for

each of the Existing Notes identified on and in the amounts identified on Exhibit F. Proceeding

in this manner will allow those parties that elected to be part of Class 3B to receive through the

securities clearing system their applicable treatment for their Allowed Claims under the Plan, in



18
         The Existing Notes denominated in Euros has been converted at the rate of €1 to $1.293 based on the
exchange rate on March 29, 2016, the Petition Date. See generally In re Global Power Equipment Grp. Inc., No.
06-11045 (BLS), 2008 WL 435197 (Bankr. D. Del., Feb. 14, 2008) (discussing 11 U.S.C. § 502(b) and noting that
claims in foreign currency are subject to conversion from Euros to United States dollars using the exchange rate that
prevail as of the petition Date).



                                                        -17-
               Case 16-10790-LSS             Doc 2142          Filed 01/25/20       Page 18 of 26




this case, their Pro Rata Share of the EPC Reorganizing Distribution. The details of the EPC

Reorganizing Distribution are set forth below.

B.       The Proposed Treatment of Class 4 and Class 5 under the Plan.

         27.      Class 4 under the Plan consists of the General Unsecured Claims against the EPC

Reorganizing Debtors and Class 5 consists of Litigation Claims filed against the EPC

Reorganized Debtors. Holders of Allowed Claims in both Classes 4 and 5, along with Class 3B,

will receive a Pro Rata Share of the EPC Reorganizing Distribution. Allowed Claims in Class 4

are identified on Exhibit G. Litigation Claims is defined in the Plan to mean “those claims

against the Debtors that the Reorganizing Debtors shall hold as of the Effective Date of the Plan,

including, but not limited to, Claims arising out of the Carty Litigation.” Those Claims in Class

5 of the EPC Reorganizing Debtors’ Plan are identified on Exhibit H. Again, the Responsible

Person has determined the Class 5 treatment largely based on the voting of various creditors but

whether a creditor is in Class 4 or Class 5 is not material and does not prejudice any creditor as

each of Class 4 and Class 5 receive the same distribution. Nonetheless, the Responsible Person

has exercised some discretion in categorizing creditors but he has done so in good faith and in an

effort to apply the Plan to ensure each creditor receives the distribution to which it is entitled.19

C.       The EPC Reorganizing Distribution is Partially Funded but is now Significant
         Enough to Justify an Interim Distribution.

         28.      With respect to US Debt Claims (EPC Reorganizing Class 3B), General

Unsecured Claims (EPC Reorganizing Class 4), and Litigation Claims (EPC Reorganizing Class

19
         While Ms. Pullo’s Declaration states that the Solicitation Agent, in consultation with the Debtors, sought to
ensure creditors received the proper ballots. Some voted in multiple classes. One example shows the problem.
HSBC Bank Plc voted similar claims (Claim Numbers 814, 562, 586, 695, 553, and 811), in the same amount
($14,900,829.77) against now substantively consolidated debtors, in Class 3A, Class 5, and Class 6. Upon review of
the Master Restructuring Agreement schedules, HSBC’s claims were listed on the relevant schedules and HSBC
acceded to the Master Restructuring Agreement. As such, the Responsible Person has placed all of HSBC’s claims
in Class 3A under the Plan for which it has already received its treatment. This approach is more efficient than an
objection that would merely “clean up the claims register” as listing HSBC on Class 3A is consistent with the Plan
and there is no impact or consequence of there being duplicate claims there.



                                                        -18-
             Case 16-10790-LSS        Doc 2142         Filed 01/25/20   Page 19 of 26




5), the Plan provides that each Holder of such Allowed Claim is to receive its Pro Rata share of

the EPC Reorganizing Distribution, which consists of:

         (a) $24 million of the New Value Contribution (of which $4 million shall be
         used to increase the funds in the Litigation Trust);
         (b) the Litigation Trust Proceeds;
         (c) Cash on hand net of the Reorganizing Post-Confirmation Reserve with
         respect to the EPC Reorganizing Debtors;
         (d) the proceeds of inventory;
         (e) the Pilot Plant;
         (f) certain tax assets in connection with the California Board of Equalization;
         (g) the Tax Attribute Contribution;
         (h) twenty-five percent (25%) of the Fulcrum Asset; and
         (i) twenty-five percent (25%) of the gross recovery of the Teyma Receivable.
       29.     With respect to these items, (a) and (c) were delivered to the Litigation Trust on

or as of the Effective Date. Items (d), (e), (f), and (i) have been administered and the resulting

proceeds have been turned over to the Litigation Trust as Controlled Funds. With respect to item

(g) and (h), these assets have not yet been administered but will be in accordance with the terms

and provisions of the Plan relevant to their administration.

       30.     According to the Litigation Trust’s Post-Confirmation Quarterly Operating Report

for the Period from September 30, 2019 to December 31, 2019, the Litigation Trust has received

or collected $60,498,648.49. The Litigation Trust reports a cash balance after payment of

expenses of $47,378,221.86. See D.I. 2136 at 3. From this total amount of cash on hand for

distribution, it is appropriate to take into account future obligations under the Plan and the

various other requirements thereunder (with the “use” amounts set forth below remaining as

Controlled Funds and will not actually be earmarked or reserved but are set out here to ensure an




                                                -19-
               Case 16-10790-LSS             Doc 2142           Filed 01/25/20     Page 20 of 26




appropriate distribution is made while ensuring the ongoing viability of the administration of the

Plan):

                     Source/Use                                                  Amount
Cash Held by Litigation Trustee as of                                                        $47,378,221.8620
December 31, 2019
Allowed Administrative Claims                                                                    ($179,199.96)
Priority Claims                                                                                  ($828,962.10)
Abengoa, S.A.21 Litigation Trust Proceeds                                                         ($3,000,000)
Reorganized Debtor Litigation Trust Proceeds                                                      ($3,000,000)
Responsible Person’s Future Costs and                                                             ($2,500,000)
Expenses Estimate
Litigation Trustee’s           Future    Costs     and                                            ($2,500,000)
Expenses Estimate
               SUBTOTAL AVAILABLE FOR                                                          $35,370,059.80
                         DISTRIBUTION


         31.      Based on the foregoing presentation, the claims entitled to share in the EPC

Reorganizing Distribution consist of the following:

                   Class of Claims                                                 Amount
                      Classes 3B                            $10,748,111.65

                           Class 4                          $217,771,367.82

                           Class 5                          $9,691,151.08




20
         D.I. 2136 at 4.
21
         In accordance with § IV.D. of the Plan, $3 million of the proceeds of the Litigation Trust shall revert back
to Abengoa, S.A. once the Litigation Trust has obtained a net recovery on account of the Litigation Trust Causes of
Action in excess of $28 million. After that point, all net proceeds of the Litigation Trust shall be divided equally
between the Reorganized Debtors and the Litigation Trust until the Reorganized Debtors have received $3 million.
Thereafter, all proceeds of the Litigation Trust are to be paid to holders of Allowed Claims of the EPC Reorganizing
Debtors. The Litigation Trustee reports that such $28 million threshold has not yet been met.



                                                         -20-
               Case 16-10790-LSS             Doc 2142          Filed 01/25/20       Page 21 of 26




Non-duplicative claims scheduled as non-                    $45,971927.96
disputed, fixed, and liquidated identified on
Exhibit I (the “Scheduled Claims”)22
                                                  Total $284,182,558.51


         32.      In addition to these Allowed Claims in these Classes or the Scheduled Claims,

certain Claims will be subject to a dispute:

                  Claims Subject to Dispute                                          Amount

         Class 4 Claims Administered by the                                       $1,923,232.88
         Responsible Person identified on Exhibit J
         (the “EPC Disputed Claims”)

         Class 4 Claims Administered by the                                      $74,088,083.29
         Litigation Trustee identified on Exhibit K
         (the “Litigation Trust Disputed Claims”
         and with the EPC Disputed Claims, the
         “Disputed Claims”)

                                                       Total                     $76,011,316.17


         33.      The Responsible Person proposes to distribute $35,370,059.80 of the $47.4

million of the current cash on hand to holders of Classes 3B, 4, and 5 together with the

Scheduled Claims (the “Initial Distribution”). The Initial Distribution will be 9.8% and is

significant in light of the fact that the estimated total recovery percentage set forth in the

Disclosure Statement for Classes 3B, 4, and 5 was 12.5%. See Disclosure Statement [D.I. 748]

22
         This Exhibit reflects those claims that were scheduled without any designation that they were “contingent,
unliquidated, or disputed”. From there, the claims have been further reconciled by removing any claims for which
the creditor filed a proof of claim as the consequence of that under the Bankruptcy Rules is that the proof of claim
supersedes the scheduled claim. From there, the Responsible Person removed claims that were in duplicative
amounts against the substantive consolidated estates as noted in the Court’s memorandum decision in paragraph 11
above. To the extent claims were scheduled for the same creditor in different amounts; however, those multiple
scheduled claims have been provided for as many creditors had separate accounts with the various debtors. The
Responsible Person submits that this approach is consistent with the Bar Date Order, the Confirmation Order and
Plan, the Court’s memorandum decision regarding confirmation, and the Bankruptcy Rules.



                                                        -21-
                Case 16-10790-LSS           Doc 2142          Filed 01/25/20      Page 22 of 26




at 12. This is especially true considering that this is the first distribution and there remains assets

yet to be administered and realized that should increase the amount of the EPC Reorganizing

Distribution. The percentage payout is calculated as follows:

                       Claims                                                    Amounts

Class 3B                                                  $10,748,111.65

Class 4                                                   $217,771,367.82

Class 5                                                   $9,691,151.08

Scheduled Claims                                          $45,971,927.96

Disputed Claims                                           $76,011,316.17

                                       Total Claims $367,052,737.50

                       Amount to be Distributed $35,370,059.80

                               Percent Distributed                                 9.8%

                                                          ($359,604,386.39 ÷ $35,370,059.80=


          34.     With respect to the Disputed Claims, the Responsible Person will segregate the

funds that would have been distributed to those Holders (e.g., 9.8% of $75,349,938.02 or

$7,297,086.35), but for the pending or future dispute that the Responsible Person has or will

make against those Claims in the amount identified as Disputed Claims on Exhibit J and K to

be distributed in the future in accordance with the terms of the Plan.23


23
         For example if a hypothetical Creditor has a disputed claim in the face amount of $100, its distribution
would have been $9.80 based on the percentage of distribution proposed herein. Those funds will be transferred into
the Disputed Claims Reserve and held pending allowance. If the claim is ultimately allowed for the $100 that
creditor will be entitled to receive that $9.80 from the Disputed Claims Reserve. If the Creditors’ claim is
disallowed, those funds will be transferred out of the Disputed Claims Reserve in accordance with the Plan.



                                                       -22-
             Case 16-10790-LSS        Doc 2142        Filed 01/25/20   Page 23 of 26




                                    RELIEF REQUESTED

       35.     By this Motion, the Responsible Person seeks authority to make the Initial

Distribution and to establish reserves on account of the Disputed Administrative Claims and the

Disputed Claims in the amounts proposed. Attached as Exhibit L is a complete claim registry

from the EPC Reorganizing Debtors that shows each Claim filed against the EPC Reorganizing

Debtors and its current status. While each of the Classes 3B, 4, and 5 receive the same

distribution, a Pro Rata Share of the EPC Reorganizing Distribution, the Responsible Person

seeks approval of the Claims identified in each of Class 3A, Class 3B, Class 4, Class 5, and the

Scheduled Claims as claims properly classified and included in the Initial Distribution.

                              ARGUMENT AND AUTHORITY

       36.     Under Bankruptcy Code section 105(a), bankruptcy courts have broad equitable

powers to “issue any order, process, or judgment that is necessary or appropriate to carry out the

provision” of the Bankruptcy Code. 11 U.S.C. § 105(a).            Similarly, section 1142 of the

Bankruptcy Code provides that “the debtor and any entity organized . . . for the purpose of

carrying out the plan shall carry out the Plan and shall comply with any orders of the court,” 11

U.S.C. § 1142(a), and that the court may direct any necessary party to perform any other act

necessary for the consummation of the plan. Id., § 1142(b). Colliers on Bankruptcy notes that

subsection (b) “is considerably broader than merely ministerial acts” and that the court may issue

any order “necessary for the implementation of the plan.”         16 Collier’s on Bankruptcy ¶

1142.03[1] (16th ed. 2019).

       37.     Bankruptcy Rule 3021, which provides that “after a plan is confirmed,

distribution shall be made to creditors whose claims have been allowed[,]” grants further

authority for the Court to approve the proposed Interim Distribution and approve the




                                               -23-
              Case 16-10790-LSS       Doc 2142        Filed 01/25/20   Page 24 of 26




classification of Claims to effect that Interim Distribution. In fact, Bankruptcy Rule 3021

provides that distributions can be made to Indenture Trustees that have filed claims under

Bankruptcy Rule 3003(c)(5), which permits an Indenture Trustee to file a claim on behalf of

holders of debt that may not all be known. As such, the Responsible Person’s request to ensure

that the Holders of claims that should be classified in Class 3A or Class 3B are in fact so treated

will mean those claims are Allowed as they will not be subject to an objection. Additionally,

entry of an order that approves that classification will be beneficial to Holders of the General

Unsecured Claims in Class 4 because the Class 3A claims would otherwise dilute the Class 4

recovery if they are allowed to be treated in that Class 4. As such, approval of the classification

proposed in this Motion will assist in the administration of the estate and the Court has the

authority to enter the requested order as doing so is well within the spirit of the Bankruptcy Code

distribution mechanism. See generally Fed. R. Bankr. Pro. 3020(d) (“[n]othwithstanding the

entry of the order of confirmation the court may issue any other order necessary to administer the

estate.”)

        38.     Following the Effective Date, the Plan gives the Responsible Person the authority

to make, and cause the Disbursing Agent (or the Responsible Person acting as such) to make,

various payments or distributions necessary to effectuate the Plan. The Responsible Person has

largely completed the review and reconciliation of Claims in these cases. Attached as Exhibit C

are the Claims of financial creditors that the Responsible Person has included in Class 3A based

on those Creditors decision to accede to the Master Restructuring Agreement. These Class 3A

creditors have received the treatment to which they are entitled under the Plan by electing to

accede to the Master Restructuring Agreement as the EPC Reorganizing Debtors were authorized

to enter into the Master Restructuring Agreement and provide guarantees of debt instruments




                                               -24-
             Case 16-10790-LSS        Doc 2142       Filed 01/25/20   Page 25 of 26




issued thereunder. Holders of certain US Debt Claims that elected not to accede to the Master

Restructuring Agreement and thus are treated as Class 3B under the Plan have been identified on

Exhibit F. Allowed Claims against the EPC Reorganizing Debtors in Classes 4 and 5 have been

identified on Exhibits G and H.

       39.     The Responsible Person intends to make a Distribution to Allowed Creditors of

the EPC Reorganizing Debtors in accordance with the Interim Distribution and with respect to

the Holders of Classes 3B, 4, and 5 and the Scheduled Claims in accordance with the attached

Exhibits. The Interim Distribution is appropriate at this time as the Creditors of the EPC

Reorganizing Debtors (other than the Surety Beneficiaries) have not yet received any

Distribution. Making the Interim Distribution at this time is both prudent and contemplated by

the Plan.

                                           NOTICE

       40.     Notice of this Motion will be provided to: (a) the Office of the United States

Trustee for the District of Delaware; (b) counsel to the Liquidating Trustee; (c) each person

identified on Exhibit L to this Motion; and (d) all other parties that have otherwise requested

notice under Bankruptcy Rule 2002 as of the date of filing of this Motion.            Under the

circumstances, the Responsible Person submits that this notice is sufficient and reasonable, and

that no further notice is required.

                                        CONCLUSION

       41.     For the reasons set forth in this Motion, the Responsible Person requests that the

Court enter the form of Order proposed as Exhibit M to this Motion.




                                              -25-
           Case 16-10790-LSS   Doc 2142     Filed 01/25/20    Page 26 of 26




Dated: January 24, 2020                   DLA PIPER LLP (US)


                                             By: /s/ R. Craig Martin
                                          R. Craig Martin (DE 005032)
                                          Maris J. Kandestin (DE 005294)
                                          1201 North Market Street, Suite 2100
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 468-5700
                                          Facsimile: (302) 394-2341
                                          E-mail: craig.martin@dlapiper.com
                                                  maris.kandestin@dlapiper.com

                                                         - and -

                                          Richard A. Chesley (admitted pro hac vice)
                                          444 W. Lake Street, Suite 900
                                          Chicago, Illinois 60606-0089
                                          Telephone: (312) 369-4000
                                          Facsimile: (312) 236-7516
                                          E-mail: richard.chesley@dlapiper.com

                                          Attorneys for Jeffrey Bland,
                                          Responsible Person




                                     -26-
